Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	EXAMINER’S NOTE: The claims have been reviewed and considered under the new guidance pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG 2019) issued January 7, 2019.
3.	This communication is in response to Applicant’s amendment filed on 02 September 2021. Claim 33 has been added. Claims 25-27 and 29-32 were previously cancelled. Claim 1 has been amended. Claims 1-24, 28, and 33 remain pending. 
**The Examiner contacted the Applicant’s representative Attorney Brian Rosenbloom on 15 October 2021 to perform compact prosecution and close out the prosecution of this application wherein the Applicant would have been granted a patent. The Examiner proposed the following suggestions – “incorporate the subject matter of dependent claim 5, into independent claims 1, 6, 12, 17, 23, and 28 and amend independent claim 28 by reciting hardware in the body of the claim by incorporating a memory for storing instructions and a processor configured to execute the instructions which will place the application in better condition for an allowance. On 22 October 2021, Attorney Rosenbloom contacted Examiner Fields and indicated that the Applicant declined the Examiner’s suggestions and proposed claim amendments. Therefore, a final rejection will be submitted by the Examiner.


Response to Arguments
Applicant’s arguments, see pages 8-16, filed 02 October 2021, with respect to the rejection of claims 1-24, 28, and 33 in view of Lee et al. have been fully considered, but they are not persuasive.
In light of the previous 102 rejection, the Applicant contends that the cited prior art, Lee et al. fail to disclose, suggest, or teach “receiving a policy decision on security protection of user plane (UP) data terminating in a Radio Access Network (RAN) for the PDU Session”.
The Examiner respectfully disagrees and asserts that Lee et al. discloses in paragraphs 40 and 67-68, a policy decision on security protection within a radio access network for a PDU session. A policy decision using security protection comprising encryption and integrity protection algorithms and security termination points based upon the verification of the integrity protected session request message on a SMF. 
In light of the previous 102 rejection, the Applicant contends that the cited prior art, Lee et al. fail to disclose, suggest, or teach “receiving from the SMF a SM Request Acknowledgement message that includes a policy for security protection of user plane (UP) data”.
The Examiner respectfully disagrees and asserts that Lee et al. discloses in paragraphs 70-71 and 79, an SMF communicating a request acknowledgment message that includes a policy decision on security protection within UPF in a RAN. 
In light of the previous 102 rejection, the Applicant contends that the cited prior art, Lee et al. fail to disclose, suggest, or teach “receiving from an Access and Management Function a message that includes a policy for security protection of user plane (UP) data terminating in a Radio Access Network (RAN) for a PDU session”.
The Examiner respectfully disagrees and asserts that Lee et al. discloses in paragraphs 66-68, a user equipment (UE) may establish a protocol data unit (PDU) session by receiving from a AMF component (AMF) a message for security protection of a user plane function component (UPF) within a RAN. A UE communicating to the PDU session a policy decision on security protection within RAN for a PDU session.
In light of the previous 102 rejection, the Applicant contends that the cited prior art, Lee et al. fail to disclose, suggest, or teach “communicating to the AMF a SM Request Acknowledgement message that includes a policy for security protection of user plane (UP) data terminating in a Radio Access Network (RAN)”.
The Examiner respectfully disagrees and asserts that Lee et al. discloses in paragraphs 79-81, an AMF communicating a request acknowledgment message that includes a policy decision on security protection within UPF in a RAN. A policy decision using security protection comprising integrity protection based upon the verification of the integrity protected session request message on a PDU session.
In light of the previous 102 rejection, the Applicant contends that the cited prior art, Lee et al. fail to disclose, suggest, or teach “communicating a subscription data response indicating a home network preference related to a Radio Access Network (RAN) terminated user plane (UP) data security for communications with the UE or 
The Examiner respectfully disagrees and asserts that Lee et al. discloses in paragraphs 85-87, a subscription data response is communicating with the UE based upon whether the UE is authorized to establish a PDU session within a UPF in a RAN. A policy decision using security protection comprising integrity protection based upon the verification of the integrity protected session request message for use with the UE.
7.	In light of the previous claim objections, the Applicant failed to amend any of the claim limitations, therefore, the objections will be maintained. 
8.	Therefore, the rejection of claims 1-4, 6-24, 28, and 33 will be maintained in view of the reasons above and below.

Claim Objections
9.	Claims 2-3 and 14-16 are objected to because of the following informalities:  Claims 2-3 and 14-16 recite acronyms without defining their meaning in the claim language (i.e. RRC signalling/RRC Connection Reconfiguration message). The claim terms must have clear support so that the meaning of the terms can be ascertained.  Appropriate correction is required. 
Claims 4, 6, 10, 12, 16-17 21 and 23-24 recite the limitation “and/or” is unclear for examining purpose the limitation is interpreted as “or” it is suggested further to amend the limitation to clarify the claim scope.
2 is objected to because of the following informalities:  There appears to be a typographical error wherein the word “signalling” should be amended to “signaling”.  Appropriate correction is required.
11.	Claim 28 is objected to because of the following informalities: Claim 28 is an apparatus claim, but fails to recite any hardware in the body of the claim. The Examiner suggests that the Applicant amend the claims by incorporating a memory for storing instructions and a processor configured to execute the instructions. (i.e. “A user equipment (UE) that wirelessly communicates with a communication network, the UE comprising: a memory storing instructions; and a processor configured to execute the instructions to:” Appropriate correction is required.

Claim Rejections - 35 USC § 102
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-4, 6-24, 28 and 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (Pub No. 2018/0227302).
Referring to the rejection of claim 1, Lee et al. discloses a method comprising: 
a user equipment (UE) transmitting a Protocol Data Unit (PDU) Session Establishment Request message toward a Session Management Function (SMF) in a communication network; (See para. 40, 45, 68 and 70)
Please note that in this example, wireless communication is displayed by user equipment with a communication network device. a user equipment (UE) may establish a protocol data unit (PDU) session by transmitting a session request message to a session management function (SMF) within a wireless communication network. 
and the UD receiving a policy decision on security protection of user plane (UP) data terminating in a Radio Access Network (RAN) for the PDU Session, wherein: (See para. 40 and 67-68)
Please note that in this example, a policy decision on security protection within a radio access network for a PDU session.
the policy decision indicates whether to operate using security protection that comprises at least one of: encryption protection for UP data terminating in the RAN; or integrity protection for UP data terminating in the RAN. (See para. 41-42 and 67-68)
Please note that in this example, a policy decision using security protection comprising encryption and integrity protection algorithms and security termination points based upon the verification of the integrity protected session request message on a SMF. 
(See para. 59)
Referring to the rejection of claim 3, Lee et al. discloses wherein the policy decision is received in an RRC Connection Reconfiguration message. (See para. 102)
Referring to the rejection of claim 4, Lee et al. discloses further comprising activating encryption and/or integrity protection for the PDU Session if the received policy decision indicates so. (See para. 42 and 68)
Referring to the rejection of claim 6, Lee et al. discloses a method for operating a network node of a communication network that is configured to communicate with a user equipment (UE), the method comprising: (See para. 66) 
Please note that in this example, wireless communication is displayed by user equipment with a communication network device.
receiving a Protocol Data Unit (PDU) Session Establishment Request message from the UE; (See para. 66-68) 
Please note that in this example, a PDU session request is received from the UE.
communicating a Session Management (SM) Request with the PDU Session Establishment Request to a Session Management Function (SMF) of the communication network; (See para. 69)
Please note that in this example, a SM request communicating to the PDU session a policy decision on security protection to a SMF.
and receiving from the SMF a SM Request Acknowledgement message that includes a policy for security protection of user plane (UP) data terminating in a Radio Access Network (RAN), (See para. 70 and 79)
Please note that in this example, an SMF communicating a request acknowledgment message that includes a policy decision on security protection within UPF in a RAN.
wherein: the policy for security protection of UP data terminating in a RAN indicates whether to operate using security protection that comprises: encryption protection for UP data terminating in the RAN; and/or integrity protection for UP data terminating in the RAN. (See para. 70-71)
Please note that in this example, a policy decision using security protection comprising integrity protection algorithms based upon the verification of the integrity protected session request message for UPF component. 
Referring to the rejection of claim 7, Lee et al. discloses wherein the method is performed by an Access and Mobility Management Function, AMF, in the communication network. (See para. 40-42)
Referring to the rejection of claim 8, Lee et al. discloses further comprising: communicating to the SMF, policy information that identifies whether the SMF is allowed (See para. 71-74)
Referring to the rejection of claim 9, Lee et al. discloses further comprising: communicating to the SMF, a default security policy value indicating at least one of: whether the UE uses encryption protection for UP data terminating in the RAN by default; and whether the UE uses integrity protection for UP data terminating in the RAN by default. (See para. 83 and 91)
Referring to the rejection of claim 10, Lee et al. discloses wherein the policy for security protection of UP data terminating in a RAN indicates whether integrity protection and/or encryption shall be used or not for data sent on all radio bearers serving the PDU Session. (See para. 59)
Referring to the rejection of claim 11, Lee et al. discloses further comprising communicating the received policy for security protection of UP data terminating in a RAN to a RAN node. (See para. 40 and 42)
Referring to the rejection of claim 12, Lee et al. discloses a method for operating a network node of a communication network that is configured to communicate with a user equipment (UE), the method comprising: (See para. 66) 
Please note that in this example, wireless communication is displayed by user equipment with a communication network device.
(See para. 66-68) 
Please note that in this example, a user equipment (UE) may establish a protocol data unit (PDU) session by receiving from a AMF component (AMF) a message for security protection of a user plane function component (UPF) within a RAN.  
and communicating to a UE requesting the PDU session a policy decision relating to the received policy for security protection of UP data terminating in a Radio Access Network (RAN) for the PDU session, (See para. 68)
Please note that in this example, a UE communicating to the PDU session a policy decision on security protection within RAN for a PDU session.
wherein the policy decision indicates: whether UP data encryption termination in the RAN is used for the PDU Session; and/or whether UP data integrity protection termination in the RAN is used for the PDU Session. (See para. 68)
Please note that in this example, a policy decision using security protection comprising integrity protection based upon the verification of the integrity protected session request message on a SMF key. 
Referring to the rejection of claim 13, Lee et al. discloses wherein the method is performed by a network node in the RAN. (See para. 52 and 66-67)
(See para. 59)
Referring to the rejection of claim 15, Lee et al. discloses wherein the policy decision is communicated in an RRC Connection Reconfiguration message. (See para. 102 and 109)
Referring to the rejection of claim 16, Lee et al. discloses further comprising including selected algorithms for integrity protection and/or encryption in the RRC Connection Reconfiguration message. (See para. 42 and 102)
Referring to the rejection of claim 17, Lee et al. discloses a method for operating a Session Management Function (SMF) of a communication network that is configured to communicate with an Access and Mobility Management Function (AMF) of the communication network, the method comprising: (See para. 76) 
Please note that in this example, a SMF is displayed to communicate with an AMF of the wireless communication network device.
receiving from the AMF a Session Management (SM) Request with a PDU Session Establishment Request for a user equipment (UE); (See para. 77-78) 
Please note that in this example, a user equipment (UE) may transmit an attach request message to the AMF and the AMF receives the attach request with a protocol data unit (PDU) session establishment request for a UE.
(See para. 79)
Please note that in this example, an AMF communicating a request acknowledgment message that includes a policy decision on security protection within UPF in a RAN.
wherein the policy for security protection of UP data terminating in a RAN indicates whether integrity protection and/or encryption shall be used or not for data sent on all radio bearers serving the PDU Session. (See para. 80-81)
Please note that in this example, a policy decision using security protection comprising integrity protection based upon the verification of the integrity protected session request message on a PDU session.
Referring to the rejection of claim 18, Lee et al. discloses further comprising: receiving with the SM request, policy information that identifies whether the SMF is allowed to request a change to RAN security. (See para. 40 and 89-90)
Referring to the rejection of claim 19, Lee et al. discloses further comprising: responsive the receiving, determining whether the SMF contains a common local policy that applies to all UEs and, if not, communicating a subscription data request to a Unified Data Management, UDM, to retrieve SM-related subscription data for the UE related with a Data Network Name, DNN. (See para. 41-42 and 71)
(See para. 41-42 and 70)
Referring to the rejection of claim 21, Lee et al. discloses wherein the SM Request Ack message includes a SMF request of security protection of UP data terminated in the RAN, a SMF decision of Core Network, CN, terminated security protection of UP data in a serving network, and/or a home network decision of CN terminated security protection of UP data in the home network. (See para. 87, 122 and 126)
Referring to the rejection of claim 22, Lee et al. discloses further comprising: responsive the receiving, obtaining a policy for security protection of UP data terminating in a RAN from a Policy Control Function. (See para. 41 and 71)
Referring to the rejection of claim 23, Lee et al. discloses a method for operating a unified data management function (UDM) of a communication network that is configured to communicate with a Session Management Function (SMF) of the communication network, the method comprising: (See para. 83) 
Please note that in this example, a UDM is displayed to communicate with a SMF of the wireless communication network device.
(See para. 83-84) 
Please note that in this example, a subscription request is received from the SMF for data for a UE.
and communicating a subscription data response indicating a home network preference related to a Radio Access Network (RAN) terminated user plane (UP) data security for communications with the UE or decision on home network terminated UP data security for communications with the UE, wherein: (See para. 85)
Please note that in this example, a subscription data response is communicating with the UE based upon whether the UE is authorized to establish a PDU session within a UPF in a RAN.
the subscription data response indicates: whether UP data encryption terminating in the RAN should be used, must be used, or is indifferent for use with the UE, and/or whether UP data integrity protection terminating in the RAN should be used, must be used, or is indifferent for use with the UE. (See para. 86-87)
Please note that in this example, a policy decision using security protection comprising integrity protection based upon the verification of the integrity protected session request message for use with the UE.
Referring to the rejection of claim 24, Lee et al. discloses wherein: the subscription data response indicates whether UP data encryption and/or integrity protection should be terminated in a core network in the home network. (See para. 70 and 92)
Referring to the rejection of claim 28, Lee et al. discloses a user equipment (UE) that wirelessly communicates with a communication network, the UE being adapted to: (See para. 40 & 45) 
Please note that in this example, wireless communication is displayed by user equipment with a communication network device.
transmit a Protocol Data Unit (PDU) Session Establishment Request message toward a Session Management Function (SMF) in the communication network, (See para. 40, 68 and 70)
Please note that in this example, a user equipment (UE) may establish a protocol data unit (PDU) session by transmitting a session request message to a session management function (SMF) within a wireless communication network. 
and receive a policy decision on security protection of user plane (UP) data terminating in a Radio Access Network, RAN, (RAN) for the PDU Session, wherein: (See para. 40 and 67-68)
Please note that in this example, a policy decision on security protection within a radio access network for a PDU session.
the policy decision indicates whether to operate using security protection that comprises: encryption protection for UP data terminating in the RAN; and/or integrity protection for UP data terminating in the RAN. (See para. 41-42 and 67-68)
Please note that in this example, a policy decision using security protection comprising encryption and integrity protection algorithms and security termination points based upon the verification of the integrity protected session request message on a SMF. 

Referring to the rejection of claim 33, Lee et al. discloses wherein receiving the policy decision comprises receiving a Radio Resource Control (RRC) Connection Reconfiguration message that comprises information indicating at least one of: i) that the UE should apply UP integrity protection for at least a first Data Radio Bearer (DRB) or ii) that the UE should apply ciphering for at least the first DRB. (See Lee et al., para. 59, 68, and 70)
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D FIELDS whose telephone number is (571)272-3871. The examiner can normally be reached IFP M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D FIELDS/Examiner, Art Unit 2436                                                                                                                                                                                                        November 22, 2021

/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436